Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/22, 11/30/21, 10/08/21 were filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-7, 10, 11, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Na et al., (U.S. Pub. No, 2012/0241770), hereinafter referred to as "Na".

Na shows, with respect to claim #1, a light emitting diode comprising: an active region/layer (fig. #1, item 130)(paragraph 0054, 0064) comprising a plurality of sequentially arranged barrier-well units (fig. #2, item 130)(paragraph 0054); wherein each barrier (fig. #2, item B1-3) (paragraph  0081)-well (fig. #2, item Q1-3)(paragraph 0080) unit comprises a Group III nitride barrier layer comprising a first bandgap and a Group III nitride well layer comprising a second bandgap (paragraph 0014, 0085); wherein at least one barrier-well unit of the plurality of sequentially arranged barrier-well units, additionally comprises a first Group III nitride interface layer (fig. #2, item 150, 120) (paragraph 0059) comprising a third bandgap (paragraph 0067); and wherein the first Group III nitride interface layer comprises a substantially continuous variation of composition with respect to thickness of the first Group III nitride interface layer (paragraph 0128).

The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from a substantially continuous variation of composition. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target of a substantially continuous variation of composition, and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Na shows, with respect to claim #2, wherein the first bandgap is greater than the second bandgap, and the third bandgap is greater than the first bandgap (paragraph 0144, 0160-0161).

Na shows, with respect to claim #3, wherein fewer than all barrier-well units of the plurality of barrier-well units (fig. #1, item 130) comprises a first Group III nitride interface layer (fig. #1, item 150) comprising a third bandgap (paragraph 0068).

Na shows, with respect to claim #4, wherein the first Group III nitride interface layer comprises a thickness of no greater than 10A (paragraph 0128).

Na shows, with respect to claim #5, wherein the first Group III nitride interface layer comprises a thickness of no greater than 4A (paragraph 0128).

Na shows, with respect to claim #6, wherein the first Group III nitride interface layer comprises a thickness of no greater than about 30% of the Group III nitride well layer (paragraph 0128).

Na shows, with respect to claim #7, wherein in the at least one barrier-well unit, the first Group III nitride interface layer (fig. #2, item 150) is in contact with the Group III nitride well (fig. #2, item Q3) layer and is in contact with the Group III nitride barrier layer (fig. #2, item B3) of an adjacent barrier-well unit of the plurality of sequentially arranged barrier-well units (fig. #2, item 130) (paragraph 0068, 0081).
Na shows, with respect to claim #10, wherein the first Group III nitride interface layer comprises a substantially linear variation of composition with respect to thickness of the first Group III nitride interface layer (paragraph 0128).

The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from a substantially linear variation of composition. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target of a substantially linear variation of composition, and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Na shows, with respect to claim #11, wherein the first Group III nitride interface layer comprises a curvilinear variation of composition with respect to thickness of the first Group III nitride interface layer (paragraph 0128)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) #8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Na et al., (U.S. Pub. No, 2012/0241770), hereinafter referred to as "Na".

Na shows, with respect to claim #8, wherein at least one barrier-well unit of the plurality of sequentially arranged barrier-well units comprises a second Group III nitride interface layer comprising a fourth bandgap, wherein the fourth bandgap is greater than the second bandgap, and wherein the first bandgap is greater than the fourth bandgap (paragraph 0069, 0070).

The Examiner notes that Na does not explicitly state the specific bandgap arrangement as presently stated in claim #8. However, the Examiner takes the position that is shown throughout the invention of Na where the bandgap arrangements may be interchanged and arranged to suit design needs. The Examiner takes the position that Na discloses the claimed invention except for the specific statement wherein the fourth bandgap is greater than the second bandgap, and wherein the first bandgap is greater than the fourth bandgap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the fourth bandgap is greater than the second bandgap, and wherein the first bandgap is greater than the fourth bandgap, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, the Examiner takes the position that Na discloses the claimed invention except for wherein the fourth bandgap is greater than the second bandgap, and wherein the first bandgap is greater than the fourth bandgap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the fourth bandgap is greater than the second bandgap, and wherein the first bandgap is greater than the fourth bandgap, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233.

//
Claim #9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al., (U.S. Pub. No, 2012/0241770), hereinafter referred to as "Na" as shown in the rejection of claim #1 above and in view of Hikosaka et al., (U.S. Pat. No. 2012/0056157), hereinafter referred to as " Hikosaka ".

Na substantially shows the claimed invention as in the rejection of Claim #1 above. 
Na fails to show, with respect to claim #9, a device wherein for the at least one barrier-well unit that comprises the second Group III nitride interface layer, the second Group III nitride interface layer is provided between and in contact with the Group III nitride barrier layer and the Group III nitride well layer.

Hikosaka teaches, with respect to claim #9, a device wherein for the at least one barrier-well unit that comprises the second Group III nitride interface layer (fig. #1a, item WLH), the second Group III nitride interface layer is provided between and in contact with the Group III nitride barrier layer (fig. #1a, item BLL) and the Group III nitride well layer (fig. #1a, item WLL)  (paragraph 0028, 0048).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a device wherein for the at least one barrier-well unit that comprises the second Group III nitride interface layer, the second Group III nitride interface layer is provided between and in contact with the Group III nitride barrier layer and the Group III nitride well layer, into the method of Na, with the motivation that this provides an influence of an electric field inside the light emitting unit which results in a suppression, and luminescent efficiency can be improved, as taught by Hikosaka.

Na shows, with respect to claim #12, a light emitting diode comprising: an active region (fig. #1, item 130)(paragraph 0054, 0064) comprising a plurality of sequentially arranged barrier-well units (fig. #2, item 130)(paragraph 0054); wherein the plurality of sequentially arranged barrier (fig. #2, item B1-3) (paragraph  0081)-well units (fig. #2, item Q1-3)(paragraph 0080) comprises at least one barrier-well unit of a first type, and each barrier-well unit of the first type comprises a Group III nitride barrier layer comprising a first bandgap, a Group III nitride well layer comprising a second bandgap (paragraph 0014, 0085) a first Group III nitride interface layer comprising a third bandgap, wherein the first Group III nitride interface layer comprises a substantially continuous variation of composition with respect to thickness of the first Group III nitride interface layer (paragraph 0128); and wherein the second Group III nitride interface layer comprises a substantially continuous variation of composition with respect to thickness of the second Group III nitride interface layer (paragraph 0127-0128).


The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from a substantially continuous variation of composition. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target a substantially continuous variation of composition, and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Na substantially shows the claimed invention as shown in the rejection of claim #12 above. 
Na fails to show, with respect to claim #12, a device wherein, a second Group Ill nitride interface layer comprising a fourth bandgap.

Hikosaka teaches, with respect to claim #12, a device wherein for the at least one barrier-well unit that comprises the second Group III nitride interface layer (fourth bandgap area; fig. #1a, item WLH), the second Group III nitride interface layer is provided between and in contact with the Group III nitride barrier layer (fig. #1a, item BLL) and the Group III nitride well layer (fig. #1a, item WLL)  (paragraph 0028, 0048).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a device wherein, a second Group Ill nitride interface layer comprising a fourth bandgap, into the method of Na, with the motivation that this provides an influence of an electric field inside the light emitting unit which results in a suppression, and luminescent efficiency can be improved, as taught by Hikosaka.


Na fails to show, with respect to claim #13, a device the third bandgap is greater than the second bandgap, the first bandgap is greater than the third bandgap, and the fourth bandgap is greater than the first bandgap.

Hikosaka teaches, with respect to claim #13, a device wherein a well layer (fig. #1a, item WL) has a bandgap energy smaller that the barrier layer (fig. 1a, item BL) and the energy of fourth portion layer (fig. #1a, item WLH) can be made smaller that the barrier layer (paragraph 0090, 0120).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, a device the third bandgap is greater than the second bandgap, the first bandgap is greater than the third bandgap, and the fourth bandgap is greater than the first bandgap, into the method of Na, with the motivation that this provides an influence of an electric field inside the light emitting unit which results in a suppression, and luminescent efficiency can be improved, as taught by Hikosaka.

Na shows, with respect to claim #14, comprising at least one of the following features (a) and (b):(a) the first Group Ill nitride interface layer comprises a thickness of no greater than 10A; (b) the second Group Ill nitride interface layer comprises a thickness of no greater than 10A (paragraph 0128).

Na shows, with respect to claim #15, comprising at least one of the following features (a) and (b): (a) the first Group Ill nitride interface layer comprises a thickness of no greater than 4A; (b) the second Group Ill nitride interface layer comprises a thickness of no greater than 4A (paragraph 0128).

Na shows, with respect to claim #16, comprising at least one of the following features (a) and (b): (a) the first Group Ill nitride interface layer comprises a thickness of no greater than about 30% of a thickness of the Group III nitride well layer; (b) the second Group III nitride interface layer comprises a thickness of no greater than about 30% of a thickness of the Group III nitride well layer (paragraph 0128).




Na substantially shows the claimed invention as shown in the rejection of Claim #12 above. 
Na fails to show, with respect to claim #17, a device wherein in the at least one barrier-well unit of the first type, the first Group III nitride interface layer is arranged between and in contact with the Group III nitride barrier layer and the Group III nitride well layer, and the second Group III nitride interface layer is arranged in contact with the Group III nitride well layer.

Hikosaka teaches, with respect to claim #17, a device wherein for the at least one barrier-well unit that comprises the second Group III nitride interface layer (fig. #1a, item WLH), the second Group III nitride interface layer is provided between and in contact with the Group III nitride barrier layer (fig. #1a, item BLL) and the Group III nitride well layer (fig. #1a, item WLL)  (paragraph 0028, 0048).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a device wherein in the at least one barrier-well unit of the first type, the first Group III nitride interface layer is arranged between and in contact with the Group III nitride barrier layer and the Group III nitride well layer, and the second Group III nitride interface layer is arranged in contact with the Group III nitride well layer, into the method of Na, with the motivation that this provides an influence of an electric field inside the light emitting unit which results in a suppression, and luminescent efficiency can be improved, as taught by Hikosaka.

Na shows, with respect to claim #18, wherein for the at least one barrier-well- unit of the first type, at least one of the first Group III nitride interface layer or the second Group III nitride interface layer comprises a substantially linear variation of composition with respect to thickness of the first Group III nitride interface layer (paragraph 0128).

The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from a substantially linear variation of composition. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target of a substantially linear variation of composition, and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Na shows, with respect to claim #19, wherein for the at least one barrier-well- unit of the first type, at least one of the first Group III nitride interface layer or the second Group III nitride interface layer comprises a curvilinear variation of composition with respect to thickness of the first Group III nitride interface layer (paragraph 0128).

Na shows, with respect to claim #20, a device wherein the plurality of sequentially arranged barrier-well units comprises at least one barrier-well unit of a second type that differs from the first type (paragraph 0049, 0050, 0066-0067).


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/27/2022

	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815